Citation Nr: 1527628	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative disc disease (DDD), lumbar spine, currently evaluated as 20 percent disabling. 

2.  Entitlement to a separate compensable evaluation for radiculopathy of the left lower extremity associated with the service-connected lumbar spine disability.

3.  Entitlement to a separate compensable evaluation for radiculopathy of the right lower extremity associated with the service-connected lumbar spine disability.

4.  Entitlement to total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied an increased evaluation for the Veteran's service-connected lumbar spine disability.  In February 2010, the RO increased the evaluation to 20 percent, effective June 22, 2009.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
 
The evidence shows that the Veteran has objective neurologic abnormalities related to his lumbar spine disability.  As such, the issues of entitlement to separate compensable ratings for radiculopathy of the lower extremities are on appeal.

The RO denied entitlement to TDIU in September 2010 and January 2014.  The Veteran did not file a notice of disagreement; however, during the course of his increased rating appeal, the Veteran has alleged unemployability due to service-connected disabilities.  See May 2015 Statement; see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, entitlement to TDIU is also on appeal.


FINDINGS OF FACT

1.  The Veteran's DDD of the lumbar spine is manifested by painful motion; spasm; and difficulty with prolonged sitting and standing, walking, twisting, lifting more than 10 pounds, dressing, toileting, and having sexual intercourse. 
2.  The medical evidence establishes radiculopathy of the left lower extremity that approximates to mild incomplete paralysis of the sciatic nerve.  

3.  The medical evidence establishes radiculopathy of the right lower extremity that approximates to mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's service-connected disabilities are not shown to preclude him from securing and following all forms of substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 20 percent for DDD, lumbar spine, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2014).

2.  The criteria for a separate compensable rating of 10 percent, but no higher, for radiculopathy of the left lower extremity, secondary to the service-connected lumbar spine DDD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 - 4.7, 4.124a, DC 8520 (2014).

3.  The criteria for a separate compensable rating of 10 percent, but no higher, for radiculopathy of the right lower extremity, secondary to the service-connected lumbosacral DDD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 - 4.7, 4.124a, DC 8520 (2014).

4.  The criteria for the assignment of a TDIU, to include on an extraschedular basis, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  

The VA satisfied its duty to notify.  By way of a July 2009 pre-adjudication letter, VA notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The July 2009 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the TDIU claim, the duty to notify was satisfied by way of an April 2010 letter that informed the Veteran of his duty and VA's duty for obtaining evidence. 

Moreover, VA has complied with its duty to assist.  The evidence of record includes VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements.  The RO contacted Dr. J.P.R. in October and November 2013 to request the Veteran's treatment records.  The RO also contacted two of the Veteran's former employers-Randstad and Comcast-to request employment information.  No response was received.  Further attempts to obtain these records would be futile.  The Board acknowledges that the Veteran participated in a VA vocational rehabilitation program during the course of the appeal, and that the RO did not request those records.  This lack of action does not prejudice to the Veteran, however, as the record shows that he completed his degree.  See March 2013 VA Form 21-8940.

The Veteran was afforded VA examinations in December 2009, June 2012, and January 2014 that the Board finds are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Service connection for DDD of the lumbar spine was granted by a January 2000 rating decision, and an initial 10 percent evaluation, effective June 22, 2009, was assigned under the provisions of 38 C.F.R. § 4.130, DC 5242.  This evaluation was continued by a February 2010 rating decision.  In January 2013, the RO increased the evaluation to 20 percent, effective June 22, 2009.

Under the spine criteria, intervertebral disc syndrome should be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating is warranted for IVDS (preoperatively or postoperatively) when there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1), which follows the rating criteria, indicates that for purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, DC 5242, Note 2.  

When evaluating diseases and injuries of the spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14. 

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012).  Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion.  Id.  Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Id. 

Based on the objective medical findings of record, the Board finds no basis to award a rating higher than the current 20 percent disability evaluation.  To merit the next higher rating of 40 percent under the General Rating Formula, there must either be forward flexion of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The objectively measured ranges of motion do not meet this standard.  Specifically, the December 2009 VA examination noted forward flexion to 70 degrees (20 degrees short of full range of motion); the June 2012 VA examination noted flexion to 50 degrees.  See 38 C.F.R. § 4.71a, Plate V.  Moreover, the December 2009 VA examiner found no evidence of ankylosis. 

Nor is a higher rating warranted under the diagnostic criteria pertaining to IVDS.  During the December 2009 VA examination, the Veteran reported 75 days of incapacitating episodes in the previous 12 months; however, evidence of record does not reflect that the Veteran was ever prescribed bed rest by a physician.  Moreover, during the June 2012 VA examination, the Veteran specifically denied any incapacitating episodes in the previous 12 months.  

The Board has considered whether the Veteran's back disability results in functional loss.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of his spine and that there is chronic back pain.  Both VA examiners noted objective evidence of pain during range-of-motion testing.  The Board acknowledges that the June 2012 measured range of motion was in excess of the benchmark required for a higher rating when considering functional impairment due to pain.  However, there was no change in range-of-motion testing after repetitive testing.  Nor was there any functional limitation after repetitive testing.  Although the Veteran uses a cane for ambulation, the medical evidence of record contains no finding of instability.  Nor was any weakness noted during either of the VA examinations.  Moreover, the Veteran denied flare-ups during both VA examinations.  The evidence thus reflects that the limitations caused by the DeLuca factors do not cause the orthopedic symptoms of the Veteran's lumbar spine disability to more nearly approximate the forward flexion of the thoracolumbar spine 30 degrees or less required for a 40 percent rating under the general rating formula.  Accordingly, the evidence does not support a higher evaluation on the basis of functional loss.

The Board notes that the Veteran also has been diagnosed with disc herniation at L5-S1.  It is unclear whether the disc herniation is an aspect or progression of the service-connected DDD of the lumbar spine.  The medical evidence has not distinguished the symptoms associated with the service-connected lumbar spine DDD from those of the nonservice-connected lumbar spine disc herniation.  See, e.g., December 2009 VA Examination Report.  Where it is not possible to distinguish the effects of a nonservice-connected disorder from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Even considering all of the Veteran's lumbar spine symptoms, a rating higher than 20 percent is not warranted.

For all the foregoing reasons, the most probative and credible evidence does not support the assignment of a rating in excess of 20 percent for the Veteran's lumbar spine DDD at any point during the course of the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to a higher schedular rating for lumbar spine DDD is not warranted.

The Board has carefully considered the Veteran's assertions regarding the severity of his lumbar spine DDD.  He is competent to state how he experiences symptoms, such as pain, that require only personal knowledge as it comes to him through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He, however, is not competent to identify the specific level of disability according to the relevant diagnostic codes.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Thus, his opinions are outweighed by the medical evidence of record, which shows that he is not entitled to a higher rating for his lumbar spine disability.  

It is clear from the evidence of record that the Veteran has radiculopathy of the lower extremities secondary to his back disability.  Indeed, the June 2012 VA examiner diagnosed mild left lower extremity radiculopathy and moderate right lower extremity radiculopathy.  The Veteran has apparently retained motor control of his lower extremities.  Sensory testing was normal.  There is no evidence of muscle atrophy.  In the absence of such, the impairment cannot be considered greater than mild in nature.  The symptomatology associated with the lower extremity radiculopathy is more consistent with mild impairment under DC 8520 (for sciatic nerve).  Thus, separate 10 percent evaluations are warranted for left and right leg radiculopathy.  See 38 C.F.R. § 4.124a, DC 8520.  

No other neurological problems have been shown at any time during the appeal period.  Specifically, no bowel or bladder dysfunction has been shown to be associated with the Veteran's service-connected lumbar spine disability.  Indeed, on evaluation, the Veteran himself has denied any bowel or bladder problems.  Thus, any other separate rating based on associated neurological abnormalities is not warranted at any time during the appeal period.  

The Board has also considered whether the schedular rating in this case is adequate.  The Veteran's service-connected lumbar spine disability is manifested by chronic pain, which interferes with prolonged sitting and standing, walking, twisting, lifting more than 10 pounds.  He has also reported difficulty dressing, toileting, and having sexual intercourse due to back pain.  This symptom, and its resulting impairment, is contemplated by the applicable diagnostic criteria.  The diagnostic codes in the rating schedule corresponding to disabilities of the lumbar spine provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  In this regard, as a result of this decision, separate initial evaluations of 10 percent have been assigned for lower extremity radiculopathy associated with the Veteran's lumbar spine disability.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 
(Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 
The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased evaluation is not warranted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  TDIU

A total compensation rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In the case of a veteran who is unemployable by reason of service-connected disabilities, but who fails to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The Veteran is service connected for depressive disorder, rated as 30 percent disabling; DDD of the lumbar spine, rated as 20 percent disabling; left lower extremity radiculopathy, rated as 10 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; and corneal scar, right eye, rated as noncompensable.

To the extent that the Veteran does not have a service-connected disability rated at least 40 percent disabling, he does not meet the schedular requirements for assignment of a TDIU rating.  See 38 C.F.R. § 4.16(a).

The Veteran contends that his service-connected back, eye, and psychiatric disabilities prevent him from working.  

In 2009, the Veteran enrolled in technical school through VA's vocational rehabilitation program and was working on a degree. 

In a July 2009 statement, the Veteran's wife indicated that the Veteran's back pain had caused him to miss work "weeks at a time" and that he was currently unemployed "due to the fact the injury might accelerate and he may become permanently disabled."  She also stated that "[the Veteran's] employer is concerned that he might hurt himself trying to do his job."

In an August 2009 statement, the Veteran indicated that his back "caused [him] to  miss work and be absent from school a number of times."  He stated that he could not work "for fear that [his] condition will get worse."  He reportedly had trouble concentrating in school because of back pain.

The December 2009 VA examiner noted that the Veteran worked full-time driving cars at a shipping port.  The Veteran denied losing any time from work in the previous 12 months.  The examiner concluded that the Veteran's service-connected back disability had "significant effects" on his employment, but did not elaborate.

In the April 2010 NOD, the Veteran claimed that he could not hold a job because of limited mobility and range of function in his back.  He stated that he could not sit or walk for prolonged periods, bend, twist, run, or jump.

In a May 2010 VA Form 21-8940, the Veteran reported having worked as a truck driver from February 2003 to December 2008.

During an August 2010 VA psychological examination, the Veteran reported that he was attending technical school and working part-time, although he had lost time from work because of his back pain.

A June 2011 letter from a private doctor indicates that the Veteran was "advised to avoid" prolonged standing or sitting, twisting, and lifting heavy objects.

In December 2011, the SSA denied the Veteran's disability claim.  The examiner found that the Veteran could still meet many of the physical demands of work.  She noted that the Veteran "may no longer be capable of doing heavy work," but determined that he was "still capable of performing [his] past work as a technical support specialist."

During the June 2012 VA spine examination, the examiner noted that the Veteran could not lift more than 10 pounds, walk excessively, bend, stoop, run, or stand for long periods of time.

In a September 2012 statement, the Veteran stated that the above-noted restrictions "have affected my job performance and have sometimes resulted in loss of jobs due to missing too many days because the pain was so unbearable."  

A March 2013 VA Form 21-8940 shows that the Veteran completed a B.A. in Information Security Systems in September 2012.  He reported employment as a technician at Comcast from November 2010 to February 2011, and as a warehouse employee at Randstad from May 2012 to January 2013.

A July 2013 medical record contained in the SSA documents shows that the Veteran reported that the medication for his back pain was working and that he was "functional."

A January 2014 VA eye examiner found that the Veteran's service-connected left eye disability does not prevent him from working.

During the January 2014 VA psychological examination, the Veteran reported having lost his job due to missing too much work because of his back pain.  He stated that he had worked "on and off" throughout 2013, and was currently unemployed.  The examiner determined that the Veteran's service-connected depression results in occupational impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

Here, the weight of the evidence shows that the Veteran's service-connected disabilities alone are not so disabling as to preclude him from securing and following all forms of substantially gainful employment consistent with his educational background and work experience.  Despite the Veteran's statements to the contrary, the evidence clearly shows that he worked and/or attended school throughout most of the appeal period.  Further, the VA examiners found that the Veteran's service-connected eye, depression, and lumbar spine disabilities do not render him unemployable.  The opinions of the VA examiners warrant greater probative weight than the Veteran's own assertions that his service-connected disabilities render him unemployable, based on the examiners' medical expertise, their review of the Veteran's relevant medical records, and the severity of the service-connected disabilities.  The Board concludes that there is no persuasive evidence that the Veteran's service-connected disabilities have made him unemployable.  A referral under 38 C.F.R. § 4.16(b) is therefore not warranted.


ORDER

Entitlement to an increased evaluation for DDD, lumbar spine, is denied.

Entitlement to TDIU is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


